--------------------------------------------------------------------------------

GENERAL SECURITY AGREEMENT

PTL Acquisition Corp. (the “Debtor”) mortgages and charges in favour of Albion
Services Ltd., The Tsang Family Trust, Century Electronics, Anthony Lee, Paul
Heathcote, David McAlpine and Marylin Lee (the “Secured Party”), and grants to
the Secured Party a security interest in, all of the Debtor’s present and
after-acquired personal property, including all inventory, equipment and
fixtures, all contracts, accounts and other intangibles, and all securities,
instruments, chattel paper, money and documents of title, and also all of the
Debtor’s present and after-acquired real property and other assets and
undertaking, (collectively, the “Charged Property”) to secure payment and
performance of all present and future debts, liabilities and other obligations
of the Debtor to the Secured Party (collectively, the “Secured Obligations”).

The Debtor will not sell, lease or otherwise dispose of any Charged Property
except that, until default, the Debtor may deal with inventory, accounts and
money in the ordinary course of business. The Debtor will not allow any Charged
Property to be situate outside of British Columbia. The Debtor will not allow
the Debtor’s chief executive office, main place of business or principal
residence to be located outside of British Columbia, nor will the Debtor change
its name or have any other form of name (except upon 10 days’ prior written
notice to the Secured Party).

The Debtor will be in default under this agreement if default is made in payment
or performance of any of the Secured Obligations, or if there is a default under
any document evidencing any of the Secured Obligations, or if the Secured Party
in good faith believes that the prospect of payment or performance of any of the
Secured Obligations is or is about to be impaired or that any of the Charged
Property is or is about to be placed in jeopardy.

Upon a default hereunder, the Secured Party will have all the rights and
remedies of a secured party under the British Columbia Personal Property
Security Act and of a mortgagee at law or in equity and, in addition, will be
entitled to declare payment and performance of all of the Secured Obligations to
be immediately due, and will be entitled to appoint any legal person as receiver
or receiver and manager (a “Receiver”) of all or any part of the Charged
Property. Any Receiver so appointed will have all the rights and remedies of the
Secured Party (except the right to appoint a Receiver). Without limiting the
rights and remedies referred to above, the Secured Party and any Receiver may,
after default, use any or all of the Charged Property in the manner and to the
extent it considers commercially reasonable, and may sell, lease or otherwise
dispose of the same either for cash or in any manner involving deferred payment.
Neither the Secured Party nor any Receiver will be obligated to take any
necessary or other steps to preserve rights against others with respect to any
securities, instruments or chattel paper now or hereafter in its possession.

The Debtor acknowledges receipt of a copy of this agreement and waives its right
to receive copies of all financing statements, financing change statements and
verification statements that may be filed or issued with respect to the security
interests created hereby.

Dated: _____________________, 2006 PTL ACQUISITION CORP.         Per:    
Authorized Signatory


--------------------------------------------------------------------------------